DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed on 6/17/20.
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
Pg. 3, line 5 recites “software code 120A”. The label 120A of fig. 1 indicates generated “tokens”. 
Pg. 15, line 10 recites “Code convert 110”. It is believed this is intended to read “Code converter 110”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, 12-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 10-11, 13, 15-17 and 19 of copending Application No. 16/919,923 in view of US 2020/0371778 to Ni et al. (Ni) in view of “Stacked Convolutional Denoising Auto-Encoders for Feature Representation” by Du et al. (Du).
This is a provisional nonstatutory double patenting rejection.

Instant application
16/919,923
1. An apparatus comprising: 

a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code; 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code,
the structure comprising a first layer, a second layer, a third layer, and a fourth layer; 
identify the first layer as noise; 
in response to identifying the first layer as noise, remove the first layer from the structure; 

convert the third layer into a second vector that comprises a numerical representation of the third layer; 
convert the fourth layer into a third vector that comprises a numerical representation of the fourth layer; 
determine, by comparing distances between the first, second, and third vectors, that the first vector should be removed; and 
after determining that the first vector should be removed, produce, based on the second and third vectors but not the first vector, an output vector representing the software code.


a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code; 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code;

(It would have been obvious to include 1st-4th layers in the structure, and to remove the first vector based on a distance in view of Ni, e.g. par. [0047] “respective distances between the one or more reference embeddings and the new source code embeddings”, as also discussed below).
Further, it would have been obvious to remove the first layer identified as noise in view of Du, e.g. pg. 1019, col. 1, 2nd full par. “automatically denoise the input data”, as also discussed below.)







convert the structure into an output vector comprising a numerical representation of the software code; …



Claims 2, 5, 6 and 7 are respectively obvious over claims 3, 4, 1 and 6 of 16/919,923.
Claims 8, 9, 12, 13 and 14 are similarly obvious over claims 8, 10, 11, 8 and 13 of 16/919,923.
Claims 15, 16, 19 and 20 are similarly obvious over claims 15, 16, 17, 15, 19 of 16/919,923.

Claims 1-2, 5, 7-9, 12, 14-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8, 11-12, 15 and 18-19 of copending Application No. 16/903,660 in view of US 2020/0371778 to Ni et al. (Ni) in view of “Stacked Convolutional Denoising Auto-Encoders for Feature Representation” by Du et al. (Du).
This is a provisional nonstatutory double patenting rejection.

Instant Application
16/903,660
1. An apparatus comprising: 
a memory; and
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code; 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code, the structure comprising a first layer, a second layer, a third layer, and a fourth layer;
identify the first layer as noise; 
in response to identifying the first layer as noise, remove the first layer from the structure; 
convert the second layer into a first vector that comprises a numerical representation of the second layer; 
convert the third layer into a second vector that comprises a numerical representation of the third layer; 
convert the fourth layer into a third vector that comprises a numerical representation of the fourth layer; 
determine, by comparing distances between the first, second, and third vectors, that the first vector should be removed; and 
after determining that the first vector should be removed, produce, based on the second and third vectors but not the first vector, an output vector representing the software code.
1. An apparatus comprising: 
a memory; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code;
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code;

(It would have been obvious to include 1st-4th layers in the structure, and to remove the first vector based on a distance in view of Ni, e.g. par. [0047] “respective distances between the one or more reference embeddings and the new source code embeddings”, as also discussed below).
Further, it would have been obvious to remove the first layer identified as noise in view of Du, e.g. pg. 1019, col. 1, 2nd full par. “automatically denoise the input data”, as also discussed below.)







convert the structure into an output vector comprising a numerical representation of the software code; 



Claims 2, 5 and 7 are respectively obvious over claims 4, 5 and 1 of 16/903,660.
Claims 8, 9, 12, 14 are similarly obvious over claims 8, 11, 12, 8 of 16/903,660.
Claims 15, 16, 19 are similarly obvious over claims 15, 18, 19 of 16/903,660. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0371778 to Ni et al. (Ni) in view of “Stacked Convolutional Denoising Auto-Encoders for Feature Representation” by Du et al. (Du).

Claims 1, 8 and 15: Ni discloses an apparatus comprising: 
a memory (Fig. 7, 725); and 
a hardware processor communicatively coupled to the memory (Fig. 7, 714), the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code (par. [0035] “source code snippets 2181-Q are processed to generate abstract syntax trees”, this requires parsing the text of the source code); 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code (par. [0040] “generate a feature vector for each node”); 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code, the structure comprising a second layer, a third layer, and a fourth layer (par. [0038] “apply change graphs 228 as input across on or more machine learning model to generate respective latent space embeddings 244”, par. [0047] “ASTs 2221-R … as input across one or more of the trained machine learning models … to generate new source code embeddings 244”, note 1) applicant defines a layer as including a collection of ‘nodes’, see e.g. pg. 16, lines 23-35, and 2) Ni generates at least 2nd through 4th collections of nodes, e.g. ASTs); 
convert the second layer into a first vector that comprises a numerical representation of the second layer (e.g. par. [0038] “to generate respective latent space embeddings 244”); 
convert the third layer into a second vector that comprises a numerical representation of the third layer (e.g. par. [0038] “to generate respective latent space embeddings 244”);

determine, by comparing distances between the first, second, and third vectors, that the first vector should be removed (par. [0047] “respective distances between the one or more reference embeddings and the new source code embeddings” note that here any ‘layers’ which are insufficiently close are discarded); and 
after determining that the first vector should be removed, produce, based on the second and third vectors but not the first vector, an output vector representing the software code (e.g. par. [0048] “changes to be made … output at block 248”).

Ni does not disclose:
the structure comprising a first layer; 
identify the first layer as noise; 
in response to identifying the first layer as noise, remove the first layer from the structure. 

Du teaches 
identify a first layer as noise (pg. 1019, col. 1, 2nd full par. “train an auto-encoder … to automatically denoise the input data”); and
in response to identifying the first layer as noise, remove the first layer from the structure (pg. 1019, col. 1, 2nd full par. “automatically denoise the input data”).

nd full par. “denoise the input data”) from the structure (Ni par. [0040] “feature vector”). Those of ordinary skill in the art would have been motivated to do so as a known alternate means of producing feature vectors (e.g. Du pg. 1019 “generates better feature representations”). 

Claims 2, 9 and 16: Ni and Du teach claims 1, 8 and 15, wherein the hardware processor is further configured to identify noise in training software code comprising a code portion and a noise portion to produce a noise identification model (Du pg. 1019, col. 1, 2nd full par. “train an auto-encoder … to automatically denoise the input data”), the noise portion stochastically added to the code portion to form the training software code (Du pg. 1019, col. 1, last full par. “corrupts x …by means of a stochastic mapping”), the first layer is identified as noise based on the noise identification model (Du pg. 1019, col. 1, 2nd full par. “train an auto-encoder … to automatically denoise the input data”).

Claims 5, 12 and 19: Ni and Du teach claims 1, 8 and 15, wherein the hardware processor is further configured to convert the output vector into the software code (Ni par. [0063] “changes identified at block 506 may be implemented automatically”).

Claims 6, 13 and 20: Ni and Du teach claims 1, 8 and 15, wherein the hardware processor is further configured to: 

in response to detecting the change to the second software code, use the output vector to determine that a second change corresponding to the first change should be made to the software code (Ni par. [0047] “respective distances between the one or more reference embeddings and the new source code”); and 
communicate an alert that the second change should be made to the software code (Ni par. [0048] “These recommended code changes … may be output at block 248”).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0371778 to Ni et al. (Ni) in view of “Stacked Convolutional Denoising Auto-Encoders for Feature Representation” by Du et al. (Du) in view of US 11,210,586 to Duong et al. (Duong).
Claims 3, 10 and 17: Ni and Du teach claims 1, 8 and 15, but do not teach wherein the output vector is an average of the second and third vectors.

Duong teaches an output vector is an average of second and third vectors (col. 4, lines 33-37 “pooling layers of convolutional networks (e.g. average pooling … layers)”).

It would have been obvious to produce an output vector which is an average of the second and third vectors (Ni par. [0038] “space embeddings 244”, Fig. 3, Duong col. 4, lines 33-37 “average pooling”). Those of ordinary skill in the art 

Claims 4, 11 and 18: Ni and Du teach claims 1, 8 and 15, but do not teach wherein the output vector is a maximum of the second and third vectors.

Duong teaches an output vector is a maximum of second and third vectors (col. 4, lines 33-37 “pooling layers of convolutional networks (e.g. … max pooling layers)”).

It would have been obvious to produce an output vector which is a maximum of the second and third vectors (Ni par. [0038] “space embeddings 244”, Fig. 3, Duong col. 4, lines 33-37 “average pooling”). Those of ordinary skill in the art would have been motivated to do so as a known machine learning technique which would have produced only the expected results. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0371778 to Ni et al. (Ni) in view of “Stacked Convolutional Denoising Auto-Encoders for Feature Representation” by Du et al. (Du) in view of US 2021/0382708 to Sagal et al. (Sagal).

Claims 7 and 14: Ni and Du teach claims 1 and 8, wherein the hardware processor is further configured to: 
detect a first change to the software code (e.g. par. [0036] “a change graph 228”); 
detect a second change to a second software code (e.g. par. [0036] “a change graph 228”).

Ni and do not disclose:

in response to determining that the first and second changes are redundant, communicate an alert that the second change should not be made.

Sagal teaches:
determining that the first change and the second change are redundant (par. [0174] “an indirect conflict is found and 1635”, par. [0033] “comparing version information associated with the shared libraries of the first branch with the corresponding version information associated with the shared libraries of the second branch.”); and 
in response to determining that the first and second changes are redundant, communicate an alert that the second change should not be made (par. [0174] “reported at 1660”).

It would have been obvious at the time of filing to determine based on the output, first and third vectors (e.g. Ni par. [0040] “a feature vector for each node”) that the first and third vectors are redundant (Sagal par. [0174] “an indirect conflict is found”), and prevent implementation of the changes (par. [0174] “reported at 1660”). Those of ordinary skill in the art would have been motivated to do so (e.g. par. [0001] “less effective version control with redundant merging of changes”, also see par. [0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199